Citation Nr: 0430599	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  01-02 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to March 
1982.  He served in the Army Reserves and the Vermont 
National Guard from March 1982 to March 2003, and had 
additional periods of active duty for training and inactive 
duty for training that have not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran perfected an appeal 
of that decision.

The veteran's appeal was previously before the Board in July 
2003, when the Board remanded the case for additional 
development.  While the appeal was pending at the RO, in an 
August 2004 rating decision the RO granted service connection 
for right ear hearing loss and tinnitus.  The Board finds, 
therefore, that those issues are no longer in contention.  
The RO then returned the appeal to the Board for 
consideration of the claim for service connection for left 
ear hearing loss.

The appeal is again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Active military service includes full-time active duty; any 
period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty; and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a) (2004).

The veteran contends that his left ear hearing loss, which 
existed when he entered active service in July 1976, was 
aggravated by his active and inactive duty for training while 
serving in the Army Reserves and the Vermont National Guard.  
His military occupational specialty was artillery mechanic.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).   Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  

In the July 2003 remand the Board instructed the RO to obtain 
verification of each period of active and inactive duty for 
training that the veteran had in the Army Reserves and the 
National Guard.  The RO obtained verification of the 
beginning and ending dates of the veteran's service, but did 
not obtain verification of each period of active and inactive 
duty for training.  For that reason an additional remand is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, the veteran is entitled to compliance with the 
Board's remand instructions).

In accordance with the Board's prior remand instructions, in 
July 2004 the RO obtained a medical opinion regarding 
aggravation of the left ear hearing loss during the veteran's 
active service from July 1976 to March 1982.  The VA 
audiologist found that the left ear hearing loss, which was 
documented when the veteran was examined for entering active 
service in June 1976, was not aggravated during that active 
service.  Because his periods of active and inactive duty for 
training from 1982 to 2003 were not determined, the 
audiologist did not provide an opinion on whether the hearing 
loss was aggravated during any period of active or inactive 
duty for training.

Accordingly, the case is remanded for the following:

1.  The RO should verify, through 
official channels, the veteran's periods 
of active and inactive duty for training 
from March 1982 to March 2003.

2.  When the above-requested development 
has been completed to the extent 
possible, the RO should forward the 
veteran's claims file to a VA 
audiologist.  The audiologist is asked to 
provide an opinion on whether the 
veteran's left ear hearing loss--

?	At least as likely as not underwent 
an increase in severity of the 
underlying disability during any 
specific period of active or 
inactive duty for training;

?	If there was an increase in severity 
of the underlying disability during 
any specific period of active or 
inactive duty for training, whether 
the increase in disability was due 
to the natural progress of the 
disorder.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

